Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020. The submission is following the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 10-14, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 9,929,291 B2).
Regarding claim 1: Smith et al, disclose a photo detector system comprising:
 a substrate (150, see figs.1 and 2B); 
a detector array (100) disposed over the substrate (150), the detector array comprising multiple detector pixels (110, see at least figs. 3 and 2B); and 
multiple plasmonic gratings (230/206, column 6, lines 37 and 45-50“the plasmonic resonator 230 is formed with a grating structure 235”) disposed over top surfaces of the detector pixels (figs. 2B and 3, column 5, lines 42-44) each plasmonic grating comprising multiple convex polyhedrons (ridges 235, see fig.3 below) a separated by valleys (dee fig.3 below, periodically spaced, column 6, line7).

    PNG
    media_image1.png
    397
    635
    media_image1.png
    Greyscale
 

Regarding claim 2, Smith et al, as discussed in claim 1, disclose:
wherein the plasmonic gratings (235) are configured to extend a cutoff wavelength of the detector array (column 6, line 8-10, “The dimensions of the ridges 235 and period of the grating may be tailored to focus plasma waves into the absorber layer 140, and to achieve a desired wavelength selectivity or polarization selectivity “|| “each one of the detectors 110 includes a semiconductor photon absorber layer 140”).
Regarding claim 3, Smith et al, as discussed in claim 1, disclose:
each detector pixel (110) has a mesa shape (Fig.3 above, column 4, line 9 and lines 14-16); and the convex polyhedrons of the plasmonic gratings have a smaller size than the mesa shape of the detector pixels (Fig. 3 above, the width of convex polyhedrons of the plasmonic gratings are narrower than the width of the detector pixels (110).
Regarding claim 4, Smith et al, as discussed in claim 1, disclose:
wherein the plasmonic gratings are formed from a different material than the detector array (“The plasmonic resonance structure 230 is formed as a metal layer”, see column 5, line 57.  “Photo-detectors or unit cells 110 formed on a common substrate, 150 which comprise material having energy bandgaps responsive to radiation in a spectral region or waveband”, see column 4, line 50-65).
Regarding claim 7, Smith et al, as discussed in claim 1, disclose:
wherein the plasmonic gratings are formed from a same material as the detector array (The plasmonic resonator structure 230 tailored to focus plasma waves into the absorber layer 140 which comprises energy bandgaps responsive to radiation in a spectral region or waveband; and each one of the detectors 110 includes a semiconductor photon absorber layer 140).
Regarding claim 8, Smith et al, as discussed in claim 1, disclose:
wherein a dimension across a base of each convex polyhedron of the plasmonic gratings is selected based on a desired resonance wavelength of the plasmonic gratings (column 6, lines 8-10).
Regarding claim 10, Smith et al, as discussed in claim 1, disclose:
wherein one or more first detector pixels of the detector array and one or more second detector pixels of the detector array have at least one of: different sizes, different shapes, and different heights (column 4, line 52-54, “each infrared photo-detector 110 may have any shape and dimension suitable for radiation detection”).
Regarding claim 11: Smith et al, disclose a photo detector system comprising:
obtaining a substrate (150, see figs.1 and 2B); 
providing a detector array (100) disposed over the substrate (150), the detector array comprising multiple detector pixels (110, see at least figs. 1 and 2B); and 
providing multiple plasmonic gratings (230, column 6, lines 37 and 45-50“the plasmonic resonator 230 is formed with a grating structure 235”) disposed over top surfaces of the detector pixels (figs. 2B and 3, column 5, lines 42-44), each plasmonic grating comprising multiple convex polyhedrons (ridges 235, fig.3 above) separated by valleys (periodically spaced, column 6, line7).

Regarding claim 12, Smith et al, as discussed in claim 11, disclose:
wherein the plasmonic gratings (235) are configured to extend a cutoff wavelength of the detector array (column 6, line 8-10, “The dimensions of the ridges 235 and period of the grating may be tailored to focus plasma waves into the absorber layer 140, and to achieve a desired wavelength selectivity or polarization selectivity “|| “each one of the detectors 110 includes a semiconductor photon absorber layer 140”).
Regarding claim 13, Smith et al, as discussed in claim 11, disclose:
each detector pixel (110) has a mesa shape (Figs. 2B and 3, column 4, line 9 and lines 14-16); and the convex polyhedrons of the plasmonic gratings have a smaller size than the mesa shape of the detector pixels (Fig.3 above).
Regarding claim 14, Smith et al, as discussed in claim 11, disclose:
wherein the plasmonic gratings are formed from a different material than the detector array (“The plasmonic resonance structure 230 is formed as a metal layer”, see column 5, line 57.  “Photo-detectors or unit cells 110 formed on a common substrate, 150 which comprise material having energy bandgaps responsive to radiation in a spectral region or waveband”, see column 4, line 50-65).
Regarding claim 17, Smith et al, as discussed in claim 11, disclose:
wherein the plasmonic gratings are formed from a same material as the detector array (The plasmonic resonator structure 230 tailored to focus plasma waves into the absorber layer 140 which comprises energy bandgaps responsive to radiation in a spectral region or waveband; and each one of the detectors 110 includes a semiconductor photon absorber layer 140).

Regarding claim 18, Smith et al, as discussed in claim 11, disclose:
wherein a dimension across a base of each convex polyhedron of the plasmonic gratings is selected based on a desired resonance wavelength of the plasmonic gratings (column 6, lines 8-10).
Regarding claim 20, Smith et al, disclose a photo detector system comprising:
 a substrate (150, see figs.1 and 2B); 
a detector array (100) disposed over the substrate (150), the detector array comprising multiple detector pixels (110, see at least figs. 1 and 2B); and 
multiple plasmonic gratings (230, column 6, lines 37 and 45-50“the plasmonic resonator 230 is formed with a grating structure 235”) disposed over top surfaces of the detector pixels (figs. 2B and 3, column 5, lines 42-44), each plasmonic grating comprising multiple convex polyhedrons (ridges 235, fig.3) separated by valleys (periodically spaced, column 6, line7); 
each detector pixel (110) has a mesa shape (Figs. 2B and 3, column 4, line 9 and lines 14-16); and the convex polyhedrons of the plasmonic gratings have a smaller size than the mesa shape of the detector pixels (Fig.3 above).
wherein a dimension across a base of each convex polyhedron of the plasmonic gratings is selected based on a desired resonance wavelength of the plasmonic gratings (column 6, lines 8-10).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 is rejected under 35 U.S.C103 as being unpatentable over Smith et al. (US 9,929,291 B2) in the view of Terterian et al. (US 10,490,689 B1).
Regarding claim 5, Smith et al, as discussed in claim 1 above, lacks a clear inclusion of the detector array comprises indium arsenide (InAs) and indium arsenide antimonide (InAsSb) as claimed. However, Terterian et al, discloses detectors comprises one or both InAs and InAsSb. Selecting particular shapes, sizes of elements/components in a sensing system in order to provide a better alignment would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Smith et al with Terterian et al. accordingly in order to provide a better absorbent for wavelength bands of interest in a sensing system.  
Regarding claim 15, Smith et al, as discussed in claim 11 above, lacks a clear inclusion of the detector array comprises indium arsenide (InAs) and indium arsenide antimonide (InAsSb) as claimed. However, Terterian et al, discloses detectors comprises one or both InAs and InAsSb. Selecting a known available material for element/component of an sending system in order to provide suitable use for the system would have been obvious to one of ordinary skill in the art. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Smith et al with Terterian et al. accordingly in order to a better absorbent for wavelength bands of interest in the photo detector system (Terterian et al, column 1, line 40-42).
Claims 6 and 16 are rejected under 35 U.S.C103 as being unpatentable over Smith et al. (US 9,929,291 B2) in the view of Meyer et al. (US 2016/0359298 A1).
Regarding claim 6, Smith et al, as discussed in claim 1 above, lacks a clear inclusion of the plasmonic gratings comprise indium arsenide (InAs) and indium arsenide antimonide (InAsSb) as claimed. However, Meyer et al disclose the plasma driven which function as plasmonic gratings comprise indium arsenide (InAs) and indium arsenide antimonide (InAsSb). Selecting a known available material for element/component of a sensing system in order to provide suitable use for the system would have been obvious to one of ordinary skill in the art. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Smith et al with Meyer et al. accordingly in order to proceed more wavelength bands of interest of incident light. 

Regarding claim 16, Smith et al, as discussed in claim 11 above, lacks a clear inclusion of the plasmonic gratings comprise indium arsenide (InAs) and indium arsenide antimonide (InAsSb) as claimed. However, Meyer et al disclose the plasma driven which has functions as plasmonic gratings comprise indium arsenide (InAs) and indium arsenide antimonide (InAsSb). Selecting a known available material for element/component of an optical sensor in order to provide suitable use for the system would have been obvious to one of ordinary skill in the art. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Smith et al with Meyer et al.  accordingly, in order to proceed more wavelength bands of interest of incident light. 
Claims 9 and 19 are rejected under 35 U.S.C103 as being unpatentable over Smith et al. (US 9,929,291 B2) in the view of Wehner et al. (US 2013/0228887 A1).
Regarding claim 9, Smith et al, as discussed in claim 8 above, lacks a clear inclusion of the dimension across the base of each convex polyhedron is selected to be in a range of about 1.5 um to about 2.0 um. Wehner et al. disclose the resonator which comprises the convex polyhedron in period of approximately 0.5-2um. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Smith et al with Wehner et al. accordingly in order to provide a better sensitivity of the sensing system.
Regarding claim 19, Smith et al, as discussed in claim 18 above, lacks a clear inclusion of the dimension across the base of each convex polyhedron is selected to be in a range of about 1.5 um to about 2.0 um. Wehner et al disclose the resonator which comprises the convex polyhedron in period of approximately 0.5-2um. Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Smith et al. with Wehner et al. accordingly in order to provide a better sensitivity of the sensing system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI THI NGOC TRAN whose telephone number is (571)272- 3456. The examiner can normally be reached Monday-Friday: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, GEORGIA EPPS can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visithttps://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.T./          Examiner, Art Unit 2878  





/GEORGIA Y EPPS/          Supervisory Patent Examiner, Art Unit 2878